DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 13 is objected to because of the following informalities:  Line 8 recites “a unit outlet in communication the heat exchanger” and should recite --a unit outlet in communication with the heat exchanger--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0096714 A1 to Freedman, Jr. et al. (Freedman) in view of US 2003/0114903 A1 to Ellingboe (Ellingboe) and “Why Centrifugal Pumps Dominate the Market Video” (hereinafter Video https://www.coleparmer.com/blog/2015/01/12/centrifugal-pumps-2/).
Regarding claims 1 and 4, Freedman teaches a system (title) for cooling or heating a body part (title), the system comprising at least one bladder (21) configured to be placed on a body part, a pump (163), a heat exchanger (129) in fluid communication with the pump (see for example Figs. 1 and 10), a first fluid line (inlet as disclosed) in fluid communication with the heat exchanger and the at least one bladder (Fig. 1), the first fluid line being located downstream from the heat exchanger when the system is operating to cool or heat the body part (Fig. 1), a second fluid line (outlet as disclosed) in fluid communication with the at least one bladder and the heat exchanger (Fig. 1), the second fluid line being located downstream from the at least one bladder when the system is operating to cool or heat the body part (Fig. 1), a main reservoir (167).  Freedman additionally teaches that centrifugal pumps may be used without departing from the scope of the invention ([0067]).  
However, Freedman does not teach gravity feed of the pump via a separator that is located below the main reservoir to receive fluid under the influence of gravity from the main reservoir and to deliver fluid to the pump via gravity and head pressure of the fluid within the main reservoir forces the fluid through the separator and into the pump inlet prior to the fluid from the separator entering either the first fluid line or the second fluid line.
Ellingboe teaches an analogous system to that of Freedman as well as including a main reservoir (40) and a separator (30) that is located below the main reservoir and receives fluid under the influence of gravity ([0035]).  The main reservoir includes a vent line (42) having an outlet (44) to the atmosphere which functions to maintain atmospheric pressure in the main reservoir and the separator has a vent line (34) at the top of the separator for gas removal therefrom.  The vent line (34) may be vented through a non-spill outlet to the atmosphere or may be vented into the main reservoir ([0036]).  The inclusion of the vent lines (34 and 42) advantageously provides for the removal of gaseous bubbles.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the main reservoir and separator of Ellingboe to allow for the addition of fluid as necessary and the removal of air bubbles for preventing cavitation of a centrifugal pump (it is noted that centrifugal pumps are known to be particularly susceptible to cavitation). 
However, Ellingboe does not teach the relative locations of the main reservoir/separator and pump. 
The Video teaches that most centrifugal pumps must be gravity fed or utilized with a priming chamber; some are self-priming.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the main reservoir, separator and pump as claimed to gravity feed the centrifugal pump of Freedman as taught by the Video so as to eliminate the need for priming thus simplifying the design and operation.
Regarding the head pressure of the fluid within the main reservoir forcing the fluid through the separator and into the pump inlet prior to the fluid from the separator entering either the first fluid line or the second fluid line.  The combination of references necessarily provides for the head pressure to provide the claimed function of forcing the fluid through the separator and into the pump inlet prior to the fluid from the separator entering either the first fluid line or the second fluid line.  This is true as head pressure does this by virtue of the arrangement of the main reservoir, separator and pump with the pump below the main reservoir which is taught by the combination.  
Regarding claim 2, the combination teaches the system of claim 1 as well as Ellingboe teaching a main reservoir outlet line connected with an outlet of the main reservoir (32), wherein the separator has a separator inlet connected with the main reservoir outlet line (Fig. 1) and defines volumetric space (34) for allowing air bubbles to migrate towards a top of the separator without passing into the main reservoir outlet line (Fig. 1).
Regarding claim 3, the combination teaches the system of claim 2 as well as Ellingboe teaching wherein the separator has a larger cross-sectional area as compared to a cross-sectional area of the main reservoir outlet line (Fig. 1).
Regarding claim 6, the combination teaches the system of claim 1 as well as Freedman and Ellingboe teaching wherein the main reservoir has a maximum main reservoir volume (inherent in the construction of the reservoir) and a total volume of fluid circulating amount the at least one bladder, the pump, the first fluid line, the second fluid line and the heat exchanger is a circuit volume (inherent in the volume capacity of these elements), but not wherein the maximum main reservoir volume is at least 5 times greater than the circuit volume.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention through routine experimentation and obvious engineering design choice to have selected a desired or necessary volume to meet the requirements of a particular application.
Regarding claim 7, the combination teaches the system of claim 6, but not wherein the maximum main reservoir volume is at least 10 times greater than the circuit volume.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention through routine experimentation and obvious engineering design choice to have selected a desired or necessary volume to meet the requirements of a particular application.
Regarding claim 8, the combination teaches the system of claim 1 as well as Ellingboe teaching a main reservoir outlet line (32) connected with an outlet of the main reservoir (Fig. 1), wherein the main reservoir has a maximum reservoir volume (inherent in the structure of the reservoir) and the separator has a maximum separator volume (inherent in the structure of the separator), but not specifically that the maximum separator volume is smaller than the maximum main reservoir volume.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected relative maximum volume rates of the main reservoir and the separator through routine experimentation and obvious engineering design choice to have selected a desired or necessary relative volume to meet the requirements of a particular application.
Regarding claim 9, the combination teaches the system of claim 1 as well as Ellingboe teaching wherein the pump is upstream from the heat exchanger (62).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to have reversed the order of the pump and heat exchanger of Freedman as taught by Ellingboe since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Regarding claim 10, the combination teaches the system of claim 1 as well as Freedman comprising a casing (117), wherein the pump, the heat exchanger, the main reservoir are positioned in the casing (Fig. 1) and Ellingboe teaches a pump, heat exchanger, main reservoir and separator positioned within a casing (100).  As Freedman is being combined with Ellingboe as discussed above the combination would necessitate the locating of the separator of Ellingboe in the casing of Freedman in order to be functional.
Regarding claim 12, the combination teaches the system of claim 1 as well as Ellingboe teaching wherein a total volume of fluid circulating among the at least one bladder, the pump, the first fluid line, the second fluid line, and the heat exchanger is a circuit volume ([0031-0033]), wherein the pump is positioned in a casing (100) as part of a unit (10) having a unit inlet (120) in fluid communication with the pump, and the pump, the unit inlet and the separator are configured an positioned in the casing such that the pump primarily draws fluid from the unit inlet and fluid is drawn from the separator by the pump only when fluid is lost in the circuit volume (when a leak develops outside of system 10, air will be drawn through the leak into the system, where such air is ultimately exhausted from the reservoir 40 via vent 44, the fluid in the circuit is replenished from additional fluid flowing from reservoir 40 to separator 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the configuration of Ellingboe to allow for the addition of fluid as necessary and the removal of air bubbles for preventing cavitation of a centrifugal pump (it is noted that centrifugal pumps are known to be particularly susceptible to cavitation).
Regarding claim 13, Freedman teaches a unit (117) for providing heated or cooled fluid to an associated bladder on a body part (Fig. 1), the unit comprising a casing (117) a pump (163) positioned in the casing, a heat exchanger (129)  positioned in the casing and in fluid communication with the pump (see for example Figs. 1 and 10), a unit outlet in fluid communication with the heat exchanger and positioned with respect to the heat exchanger to receive fluid that has passed through the heat exchanger (Figs. 1 and 2), a unit inlet in fluid communication with the heat exchanger and positioned with respect to the heat exchanger to provide fluid to the heat exchanger (Figs. 1 and 2), a main reservoir (167) positioned in or on the casing (Fig. 1).  Freedman additionally teaches that centrifugal pumps may be used without departing from the scope of the invention ([0067]).  
However, Freedman does not teach gravity feed of the pump via a separator that is located below the main reservoir to receive fluid under the influence of gravity from the main reservoir and to deliver fluid to the pump via gravity.
Ellingboe teaches an analogous system to that of Freedman as well as including a main reservoir (40) and a separator (30) that is located below the main reservoir and receives fluid under the influence of gravity ([0035]) all within a housing (100).  The main reservoir includes a vent line (42) having an outlet (44) to the atmosphere which functions to maintain atmospheric pressure in the main reservoir and the separator has a vent line (34) at the top of the separator for gas removal therefrom.  The vent line (34) may be vented through a non-spill outlet to the atmosphere or may be vented into the main reservoir ([0036]).  The inclusion of the vent lines (34 and 42) advantageously provides for the removal of gaseous bubbles.  Ellingboe additionally teaches wherein the separator is positioned in the housing (100) such that fluid is drawn from the separator into the pump inlet only when fluid is lost in a circuit between the unit inlet and the unit outlet (when a leak develops outside of system 10, air will be drawn through the leak into the system, where such air is ultimately exhausted from the reservoir 40 via vent 44, the fluid circuit is replenished from additional fluid flowing from reservoir 40 to separator 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the configuration of Ellingboe to allow for the addition of fluid as necessary and the removal of air bubbles for preventing cavitation of a centrifugal pump (it is noted that centrifugal pumps are known to be particularly susceptible to cavitation).
However, Ellingboe does not teach the relative locations of the main reservoir, separator and pump. 
The Video teaches that most centrifugal pumps must be gravity fed or utilized with a priming chamber; some are self-priming.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have arranged the main reservoir, separator and pump as claimed to gravity feed the centrifugal pump of Freedman as taught by the Video so as to eliminate the need for priming thus simplifying the design and operation.
Regarding claim 14, the combination teaches the system of claim 13 as well as Ellingboe teaching a main reservoir outlet line connected with an outlet of the main reservoir (32), wherein the separator has a separator inlet connected with the main reservoir outlet line (Fig. 1) and defines volumetric space (34) for allowing air bubbles to migrate towards a top of the separator without passing into the main reservoir outlet line (Fig. 1).
Regarding claim 15, the combination teaches the system of claim 14, as well as both Freedman and Ellingboe wherein the main reservoir has a maximum reservoir volume (inherent in the structure of the reservoir) and Ellingboe teaching the separator has a maximum separator volume (inherent in the structure of the separator), but not specifically that the maximum separator volume is smaller than the maximum main reservoir volume.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected relative maximum volume rates of the main reservoir and the separator through routine experimentation and obvious engineering design choice to have selected a desired or necessary relative volume to meet the requirements of a particular application.
Regarding claim 16, the combination teaches the system of claim 15 as well as Ellingboe teaching wherein the separator has a larger cross-sectional area as compared to a cross-sectional area of the main reservoir outlet line (Fig. 1).
Claim(s) 5, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Ellingboe and Video as applied to claims 4 and 16 above, and further in view of US 2014/0343639 A1 to Hopper et al. (Hopper).
Regarding claim 5, Freedman in view of Ellingboe and Video teaches the system of claim 4, but not a sensor configured to detect electrical current being drawn by the pump. Hopper teaches an analogous system to that of Freedman as well as the control unit (222) further including a pump current sensor (200) that is adapted to measure the amount of electrical current that is being consumed by the pump (52) when it is activated.  This information is used to determine whether or not a sufficient fluid is present in the system ([0111]).  This information in conjunction with other sensor outputs determine whether to pump (52) should be shut down or not ([0112]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a pump current sensor so as to be able to determine whether or not a sufficient fluid is present in the system and aid in determining if that pump should be shut down or not as taught by Hopper ([0111-0112]).  
Regarding claim 17, Freedman in view of Ellingboe and Video teaches the unit of claim 16 as well as Freedman teaching that the pump is a centrifugal pump ([0067]), but not a sensor configured to detect electrical current being drawn by the pump. Hopper teaches an analogous system to that of Freedman as well as the control unit (222) further including a pump current sensor (200) that is adapted to measure the amount of electrical current that is being consumed by the pump (52) when it is activated.  This information is used to determine whether or not a sufficient fluid is present in the system ([0111]).  This information in conjunction with other sensor outputs determine whether to pump (52) should be shut down or not ([0112]).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included a pump current sensor so as to be able to determine whether or not a sufficient fluid is present in the system and aid in determining if that pump should be shut down or not as taught by Hopper ([0111-0112]).
Regarding claim 18, the combination teaches the unit of claim 17, as well as Ellingboe teaching wherein the pump is upstream from the heat exchanger (62).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective fling date of the claimed invention to have reversed the order of the pump and heat exchanger of Freedman as taught by Ellingboe since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
Claim(s) 11 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freedman, Ellingboe and Video as applied to claim 1 above or Freedman, Ellingboe, Video and Hopper as applied to claim 18 above, and further in view of US 4,844,072 to French et al. (French).
Regarding claims 11 and 19, Freedman, Ellingboe and Video teaches the system of claim 1 and Freedman, Ellingboe, Video and Hopper teaches the unit of claim 18 as well as Ellingboe teaching a vent line (42) having a non-spill outlet (44) to the atmosphere which functions to maintain atmospheric pressure within the main reservoir (40).  However neither combination teaches a main reservoir inlet or a vented cap for closing the main reservoir inlet.  French teaches an analogous system to that of both Freedman and Ellingboe as well as a removable cap (70) which screws onto reservoir (36).  The cap (70) includes a vent (74) to avoid excess buildup of pressure within the system (Col. 5, lines 52-56).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Freedman, Ellingboe and Video or Freedman, Ellingboe, Video and Hopper to include the vented cap of French so as to allow for the combined purpose of allowing the reservoir to be refilled as needed as well as avoiding excess buildup of pressure with the system as taught by French (Col. 5, lines 52-56).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No.11,229,547 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are merely broader than the claims of the patent and would be anticipated by the claims of the patent.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794